UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6944



M. RODNEY E. JONES,

                                              Plaintiff - Appellant,

          versus


MARK SANFORD, SC Governor; JON OZMINT,
Director SCDC Prisons; CAPTAIN BUSH, McCormick
Correctional Institution; SCOTT LEWIS, Major,
McCormick Correctional Institution; COLIE
RUSHTON, Warden; LEROY CARTLEDGE, Associate
Warden, McCormick Correctional Institution,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(3:05-cv-02664-MBS)


Submitted:   November 30, 2006         Decided:     December 18, 2006


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


M. Rodney E. Jones, Appellant Pro Se. Daniel Roy Settana, Jr.,
MCKAY, CAUTHEN, SETTANA & STUBLEY, P.A., Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              M. Rodney E. Jones appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(g) (2000).         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.          Jones v. Sanford, No. 3:05-cv-02664-MBS

(D.S.C. May 9, 2006).        We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -